 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 SECURITIES AND EXCHANGE                                   Case No.: 2:19-cv-01515-APG-VCF
   COMMISSION,
 4                                                          AMENDED1 PRELIMINARY
         Plaintiff                                         INJUNCTION AND ORDER (1)
 5                                                      FREEZING ASSETS, (2) PROHIBITING
   v.                                                   THE DESTRUCTION OF DOCUMENTS,
 6                                                       AND (3) REQUIRING ACCOUNTINGS
   JOHN F. THOMAS [aka JOHN RODGERS,
 7 JONATHAN WEST, JOHN FRANK, and                                         [ECF No. 6]
   JOHN MARSHALL], THOMAS BECKER,
 8 DOUGLAS MARTIN, PAUL HANSON,
   DAMIAN OSTERTAG, EINSTEIN SPORTS
 9 ADVISORY, LLC, QSA, LLC, VEGAS
   BASKETBALL CLUB, LLC, VEGAS
10 FOOTBALL CLUB, LLC, WELLINGTON
   SPORTS CLUB, LLC, WELSCORP, INC.,
11 and EXECUTIVE FINANCIAL SERVICES,
   INC.,
12
         Defendants
13

14          Plaintiff Securities and Exchange Commission (SEC) filed a motion for preliminary

15 injunction. ECF No. 6. After briefing by the parties and a hearing on December 4, 2019, I find as

16 follows:
          A.      This court has jurisdiction over the parties to, and the subject matter of, this
17
                  action.
18
            B.    Good cause exists to believe that:
19
                   (1)      Defendants Douglas Martin, Executive Financial Services, Inc. (EFS), and
20                          Paul Hanson, have engaged in, are engaging in, and are about to engage in
21                          transactions, acts, practices and courses of business that constitute

22

23   1
      This amended injunction and order deletes references to defendants Thomas and Becker from
     section X. They were included in the original injunction due to my clerical error.
 1
                             violations of Sections 5(a) and 5(c) of the Securities Act of 1933
 2                           (“Securities Act”) (15 U.S.C. §§ 77e(a), 77e(c));
 3                  (2)      Defendants John F. Thomas, Thomas Becker, Wellington Sports Club,

 4                           LLC (Wellington), Welscorp, Inc. (Welscorp), Einstein Sports Advisory,

                             Ltd. (ESA), Quantum Sports Advisory, LLC (QSA), Vegas Basketball
 5
                             Club, LLC (VBC) and Vegas Football Club, LLC (VFC) (collectively, the
 6
                             Six Entities) have engaged in, are engaging in, and are about to engage in
 7
                             transactions, acts, practices and courses of business that constitute
 8
                             violations of Section 17(a) of the Securities Act (15 U.S.C. § 77q(a)) and
 9                           Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”)

10                           (15 U.S.C. § 78j(b)) and Rule 10b-5 thereunder (17 C.F.R. § 240.10b-5);

11                           and

                    (3)      Defendants Martin, Hanson, and EFS have engaged in, are engaging in,
12
                             and are about to engage in transactions, acts, practices and courses of
13
                             business that constitute violations of Section 15(a) of the Exchange Act
14
                             (15 U.S.C. §§ 78o(a)).
15          C.      The SEC has demonstrated (1) a prima facie case that one or more violations of
16                  the securities laws have occurred and (2) a reasonable likelihood that the

17                  violations will be repeated.

18                                                     I.

            I HEREBY GRANT that the SEC’s Motion (ECF No. 6) in part.
19
                                                       II.
20
            I FURTHER ORDER that defendants Martin, Hanson, and EFS, and their officers,
21
     agents, servants, employees, attorneys, subsidiaries and affiliates, and those persons in active
22 concert or participation with any of them who receive actual notice of this Order, by personal

23 service or otherwise, are preliminarily enjoined from, directly or indirectly, in the absence of any

     applicable exemption:

                                                       2
 1
            A.      unless a registration statement is in effect as to a security, making use of any
 2                  means or instruments of transportation or communication in interstate commerce
 3                  or of the mails to sell such security through the use or medium of any prospectus

 4                  or otherwise;

            B.      unless a registration statement is in effect as to a security, carrying or causing to
 5
                    be carried through the mails or in interstate commerce, by any means or
 6
                    instruments of transportation, any such security for the purpose of sale or for
 7
                    delivery after sale; or
 8
            C.      making use of any means or instruments of transportation or communication in
 9                  interstate commerce or of the mails to offer to sell or offer to buy through the use

10                  or medium of any prospectus or otherwise any security, unless a registration

11                  statement has been filed with the SEC as to such security, or while the registration

                    statement is the subject of a refusal order or stop order or (prior to the effective
12
                    date of the registration statement) any public proceeding or examination under
13
                    Section 8 of the Securities Act, 15 U.S.C. § 77h in violation of Section 5 of the
14
                    Securities Act, 15 U.S.C. § 77e.
15                                                     III.
16          IT IS FURTHER ORDERED that defendants Thomas, Becker, Wellington, Welscorp,

17 ESA, QSA, VBC, VFC, and their officers, agents, servants, employees, attorneys, subsidiaries

18 and affiliates, and those persons in active concert or participation with any of them, who receive
     actual notice of this Order, by personal service or otherwise, are preliminarily enjoined from,
19
     directly or indirectly, in the offer or sale of any securities, by the use of any means or instruments
20
     of transportation or communication in interstate commerce or by the use of the mails:
21
            A.      employing any device, scheme or artifice to defraud;
22          B.      obtaining money or property by means of any untrue statement of a material fact
23                  or any omission to state a material fact necessary in order to make the statements



                                                       3
 1
                    made, in light of the circumstances under which they were made, not misleading;
 2                  or
 3          C.      engaging in any transaction, practice, or course of business which operates or

 4                  would operate as a fraud or deceit upon the purchaser;

     in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a)
 5
                                                     IV.
 6
            IT IS FURTHER ORDERED that defendants Thomas, Becker, Wellington, Welscorp,
 7
     ESA, QSA, VBC, VFC, and their officers, agents, servants, employees, attorneys, subsidiaries
 8
     and affiliates, and those persons in active concert or participation with any of them, who receive
 9 actual notice of this Order, by personal service or otherwise, are preliminarily enjoined from,

10 directly or indirectly, in connection with the purchase or sale of any security, by the use of any

11 means or instrumentality of interstate commerce, or of the mails, or of any facility of any
     national securities exchange:
12
            A.      employing any device, scheme or artifice to defraud;
13
            B.      making any untrue statement of a material fact or omitting to state a material fact
14
                    necessary in order to make the statements made, in the light of the circumstances
15                  under which they were made, not misleading; or
16          C.      engaging in any act, practice, or course of business which operates or would

17                  operate as a fraud or deceit upon any person;

18 in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
     thereunder, 17 C.F.R. § 240.10b-5.
19
                                                      V.
20
            IT IS FURTHER ORDERED that defendants Martin, Hanson, and EFS and their agents,
21
     servants, employees, attorneys, and affiliates, and those persons in active concert or participation
22 with any of them, who receive actual notice of this Order, by personal service or otherwise, are

23 preliminarily enjoined from, directly or indirectly, effecting transactions in, or inducing or

     attempting to induce the purchase or sale of, securities without being registered with the SEC, or

                                                      4
 1
     affiliated with a broker-dealer registered with the SEC in violation of Section 15(a) of the
 2 Exchange Act, 15 U.S.C. § 78o(a).

 3                                                   VI.

 4           IT IS FURTHER ORDERED that defendants Thomas and Becker, and their agents,

     servants, employees, attorneys, and affiliates, and those persons in active concert or participation
 5
     with any of them, who receive actual notice of this Order, by personal service or otherwise, are
 6
     preliminarily enjoined from, directly or indirectly, including through any entity owned or
 7
     controlled by them, participating in the issuance, purchase, offer, or sale of any security in an
 8
     unregistered offering provided, however, that such injunction shall not prevent them from
 9 purchasing or selling securities for their own personal accounts.

10                                                   VII.

11            IT IS FURTHER ORDERED that, except as otherwise ordered by this court, defendants

     Thomas, Becker, Wellington, Welscorp, ESA, QSA, VBC, and VFC, and their officers, agents,
12
     servants, employees, attorneys, subsidiaries and affiliate, and those persons in active concert with
13
     them, who receive actual notice of this Order, by personal service or otherwise, are preliminarily
14
     enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating, changing,
15 wasting, dissipating, converting, concealing, encumbering, or otherwise disposing of, in any

16 manner, any funds, assets, securities, claims or other real or personal property, including any

17 notes or deeds of trust or other interest in real property, wherever located, of defendants Thomas,

18 Becker, Wellington, Welscorp, ESA, QSA, VBC, and VFC, or their subsidiaries or affiliates,
     owned by, controlled by, managed by or in the possession or custody of any of them and from
19
     transferring, encumbering, dissipating, incurring charges or cash advances on any debit or credit
20
     card of defendants Thomas, Becker, Wellington, Welscorp, ESA, QSA, VBC, and VFC, or their
21
     subsidiaries and affiliates.
22                                                  VIII.
23           IT IS FURTHER ORDERED that, except as otherwise ordered by this court, an

     immediate freeze shall be placed on all monies and assets (with an allowance for necessary and

                                                       5
 1
     reasonable living expenses, which might include legal fees, to be granted only upon good cause
 2 shown by application to the court with notice to and an opportunity for the SEC to be heard) in

 3 all accounts at any bank, financial institution or brokerage firm or Internet or “e-commerce”

 4 payment processor, all certificates of deposit, and other funds or assets, held in the name of, for
     the benefit of, or over which account authority is held by Defendants Thomas, Becker,
 5
     Wellington, Welscorp, ESA, QSA, VBC, and VFC, including but not limited to, the accounts
 6
     listed below:
 7

 8
                     Account Holder                             Bank                      Account
 9

10      John F. Thomas III                      Aloha Pacific Federal Credit Union xxxx0030

11
        Vegas Basketball Club LLC               American First National Bank            xxxx1504
12
        No-More-Bad-Hires Inc                   Bank of America                         xxxx9049
13

14
        Vegas Football Club LLC                 Bank of America                         xxxx3801
15
        Vegas Football Club LLC                 Bank of America                         xxxx7210
16

17      Vegas Basketball Club LLC               Bank of America                         xxxx8189
18
        Vegas Basketball Club LLC               Bank of America                         xxxx8192
19

20      Welscorp Inc                            Bank of America                         xxxx6257

21
        Sports Biometrics LLC                   Bank of America                         xxxx0188
22

23      ESAP LTD                                Bank of George                          xxxx2366


                                                     6
 1
               Account Holder                        Bank     Account
 2
     ESA LTD                         Bank of Nevada         xxxx3753
 3

 4   Wellington Sports Club LLC      Bank of the West       xxxx9228
 5
     QSA LLC                         Bank of the West       xxxx4937
 6

 7   Thomas Joseph Becker            Bank of the West       xxxx5082
 8
     Thomas J Becker                 Citibank               xxxx7862
 9

10   Boston Biometrics LLC           Citibank               xxxx0183

11
     No-More-Bad-Hires Inc           Citibank               xxxx6907
12

13   QSA LLC                         Citibank               xxxx3671

14
     Sports Psychometrics LLC        Citibank               xxxx0894
15

16   Thomas J Becker                 Citizens Bank          xxxx8294

17
     ESA LTD                         JPMorgan Chase Bank    xxxx9386
18

19   ESA LTD                         Meadows Bank           xxxx4424

20
     John Thomas                     Midcountry Bank
21

22   John F Thomas/Einstein Sports   Nevada State Bank      xxxx7518

23   Advisory LTD



                                        7
 1
                   Account Holder                                Bank                       Account
 2
        ESA LTD                                   Nevada State Bank                      xxxx4947
 3

 4      Thomas J Becker dba ESA LTD               US Bank                                xxxx0008
 5
        Thomas J Becker                           US Bank                                xxxx0504
 6

 7      Thomas J Becker dba QSA LLC               US Bank                                xxxx8128
 8
        Thomas Becker                             USAA                                   xxxx6969
 9

10      Welscorp Inc                              Wells Fargo                            xxxx6502

11
        Thomas J Becker                           Wells Fargo                            xxxx2620
12

13      Welscorp Inc                              Wells Fargo                            xxxx6666

14
        Vegas Football Club LLC                   Wells Fargo                            xxxx2628
15

16      John F Thomas                             Wells Fargo                            xxxx7399

17
        QSA LLC                                   Wells Fargo                            xxxx6482
18

19

20                                                   IX.

            IT IS FURTHER ORDERED that, except as otherwise ordered by this court, defendants
21
     Thomas, Becker, Wellington, Welscorp, ESA, QSA, VBC, and VFC, and their officers, agents,
22
     servants, employees, attorneys, subsidiaries and affiliates, and those persons in active concert or
23
     participation with any of them, who receive actual notice of this Order, by personal service or


                                                      8
 1
     otherwise, are preliminarily enjoined from, directly or indirectly: destroying, mutilating,
 2 concealing, transferring, altering, or otherwise disposing of, in any manner, any documents,

 3 which includes all books, records, computer programs, computer files, computer printouts,

 4 contracts, emails, correspondence, memoranda, brochures, or any other documents of any kind in
     their possession, custody or control, however created, produced, or stored (manually,
 5
     mechanically, electronically, or otherwise), pertaining in any manner to Thomas, Becker,
 6
     Wellington, Welscorp, ESA, QSA, VBC, VFC, Martin, Hanson, and EFS.
 7
                                                      X.
 8
            IT IS FURTHER ORDERED that defendants Wellington, Welscorp, ESA, QSA, VBC,
 9 and VFC, within 30 days of the issuance of this Order, shall prepare and deliver to the SEC a

10 detailed and complete schedule of all of their personal assets, including all real and personal

11 property exceeding $5,000 in value, and all bank, securities, and other accounts identified by
     institution, branch address and account number. The accounting shall include a description of
12
     the sources of all such assets. Such accounting shall be filed with the court under seal and a copy
13
     shall be delivered to the SEC’s Los Angeles Regional Office to the attention of Lynn M. Dean,
14
     Senior Trial Counsel. The SEC and counsel shall maintain the information and documents as
15 confidential, as befitting a document filed under seal. After completion of the accounting, each

16 of these defendants shall produce to the SEC’s Los Angeles Regional Office, at a time agreeable

17 to the SEC, all books, records and other documents supporting or underlying their accounting as

18 approved by the Magistrate Judge.
                                                     XI.
19
            IT IS FURTHER ORDERED that any person who receives actual notice of this Order by
20
     personal service or otherwise, and who holds, possesses or controls assets exceeding $5,000 for
21
     the account or benefit of any of defendants Thomas, Becker, Wellington, Welscorp, ESA, QSA,
22 VBC, and VFC, shall within 14 days of receiving actual notice of this Order provide counsel for

23



                                                      9
 1
     the SEC with a written statement identifying all such assets, the value of such assets, or best
 2 approximation thereof, and any account numbers or account names in which the assets are held.

 3          DATED this 6th day of December, 2019.

 4

 5                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      10
